Opinion by
Judge Pryor:
It is plain from the provisions of the will that the devisor, even if the four thousand dollars had been invested in land, did *185not devise it to those named in the fourth clause of the will; and besides, no investment having been made by the executor, and the money on hand being insufficient for that purpose, the court below properly held that the personalty was undevised. The testator, in directing the investment, did not intend to add to the devise already made in the fourth clause, and if such was his purpose the investment could not have been made for the want of the proper sum of money with which to make it, and no devise having been made by his brother, it passed to the next of kin as directed by the judgment, and the same is now affirmed.

J. P. Norvell, for appellants.

Ross & Kennedy, for appellees.